Case 3:20-cv-00540-JCS Document 10 Filed 02/03/20 Page 1 of 1




                                                      S DISTRICT
                                                    TE           C
                                                  TA
                                                                            O
                                             S




                                                                             U
                                            ED




                                                                              RT
                                        UNIT




February 3, 2020
                                                                                     R NIA




                                                                        Spero
                                        NO




                                                              seph C.
                                                      Judge Jo
                                                                                    FO
                                         RT




                                                                                LI




                                                 ER
                                             H




                                                                                A




                                                      N                         C
                                                                        F
                                                          D IS T IC T O
                                                                R
